Name: Commission Regulation (EC) No 2395/94 of 3 October 1994 laying down temporary specific measures relating to the granting of consumption aid for olive oil
 Type: Regulation
 Subject Matter: marketing;  consumption;  economic policy;  processed agricultural produce
 Date Published: nan

 4. 10 . 94 Official Journal of the European Communities No L 256/5 COMMISSION REGULATION (EC) No 2395/94 of 3 October 1994 laying down temporary specific measures relating to the granting of consumption aid for olive oil HAS ADOPTED THIS REGULATION : Article 1 1 . The quantities of olive oil put up for and placed on the market in November 1994 in accordance with Articles 4 and 5 of Council Regulation (EEC) No 3089/78 (2) up to the limit referred to in paragraph 2 shall be eligible for consumption aid at the rate applicable on 31 October 1994. 2. The quantities referred to in paragraph 1 shall be limited for each market preparation plant to the average quantities leaving the plant in accordance with Article 5 of Regulation (EEC) No 3089/78 each month during October and November of the previous two years . However, in the case of market preparation plants commencing operations after 1 October 1992, those quantities shall be limited to the average quantities leaving the plant each month starting from the date of the granting of the agreement, until the end of August 1994. 3 . Paragraph 1 shall apply only to olive oil produced at the latest in the 1993/94 marketing year. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1875/94 of 27 July 1994 fixing, for the 1994/95 marketing year, the prices, aids and percentages of aid to be retained in the olive oil sector and the maximum guaranteed quantity ('), and in particular Article 7 thereof, Whereas one consequence of the adoption of Regulation (EC) No 1875/94 is to reduce consumption aid for olive oil from ECU 39,58 per 100 kilograms to ECU 10 per 100 kilograms as from 1 November 1994 ; Whereas Article 7 of Regulation (EC) No 1875/94 provides for the possibility of specific measures necessary being adopted to resolve temporary problems arising from such a reduction ; Whereas such problems, and in particular disturbance on the market as a result of the pressure on market prepara ­ tion companies to place as much olive oil as possible on the market before 1 November 1994, can be foreseen ; whereas temporary specific measures should therefore be adopted to prevent such a situation by allowing olive oil put up for and placed on the market during November 1994 to be eligible for consumption aid at the rate appli ­ cable on 31 October 1994 ; whereas a maximum limit should be set on the quantities eligible based on the quantities leaving the market preparation plant in October and November of the previous two years ; Whereas the Management Committee for Oils and Fats did not deliver an opinion within the period set by its chairman, Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 1994. For the Commission Rene STEICHEN Member of the Commission ( ! ) OJ No L 197, 30 . 7 . 1994, p. 14. (2) OJ No L 369 , 29 . 12. 1978 , p . 12.